Opinion by
Judge Wilkinson,
This case is before us as a result of the granting of a petition pursuant to Pennsylvania Rule of Judicial Administration No. 2101 for review of an award of an arbitrator.
The facts are free from dispute. Petitioner and respondent had a collective bargaining contract which at all times pertinent hereto provided:
“ARTICLE VIII
“PROFESSIONAL COMPENSATION
“A. The basic salaries of professional employees covered by this Agreement are set forth in Schedule A which is attached hereto and made part of this Agreement. Such salary schedule is based upon a school year of 182 days and shall remain in effect for the term of this agreement.”
“BENEFITS
“A. Salary Schedule
“The salary schedule as outlined on Schedule A shall be in effect for the term of this Agreement and supersedes and replaces all previous salary schedules. The criteria to determine a temporary professional or professional employee’s salary shall be the individual’s years of teaching experience and his proper categorization as determined by his credentials.”
*258Section 1142 of the Public School Code of 1949, Act of March 10, 1949, P.L. 30, as amended, 24 P.S. §11-1142, provides:
“Minimum salaries and increments
“(a) Except as hereinafter otherwise provided, all school districts . . . shall pay all regular . . . teachers . . . the minimum salaries and increments ... as provided in the following tabulation in accordance with . . . the step which the professional employe has attained by years of experience within the school district each step after step 1 constituting one year of service. When a school district, by agreement, places a professional employe on a step in the salary scale, each step thereafter shall constitute one year of service. When a district adopts a salary scale in excess of the mandated scale, it shall not be deemed to have altered or increased the step which the employe has gained through years of service.” (Emphasis supplied.)
Prior to hiring the two teachers represented by respondent, petitioner’s board passed a resolution that new teachers being employed would be entering at the first step in the salary scale since petitioner was not seeking experienced teachers. One of the two teachers here involved was hired at the first step although she had seven years’ teaching experience outside the petitioner’s district. The other teacher was hired at step 41 although she had 11 years’ experience teaching outside petitioner’s district.
The issue on which this case turns, in our view, is whether, under the clause in the collective bargaining agreement quoted above, the petitioner is required to give credit for years of teaching experience outside its *259district. The arbitrator ruled that it did. We disagree and reverse.
In brief, the respondent would have us rule that under the collective bargaining agreement, credit must be given to new teachers entering the system for teaching experience no matter where the experience took place. On oral argument, able counsel for respondent replied to a question from the Court that he did not believe the clause required credit for teaching in a foreign country but did believe it must include teaching experience in any of the 50 States. We do not understand the basis for such a limitation since teaching in some of the other 49 States may be more “foreign” to teaching in the petitioner’s school then teaching in some foreign countries. Further, if we are to interpret it as unrestricted, or even as restricted as respondent suggests, then it would seem credit is due for teaching in private schools, both charitable and proprietary, credited and unaccredited. To state the proposition is to refute it.
Since the language, in our view, could not have been intended to be unrestricted, the firmest footing on which to place the restriction is that contained in the School Code itself, i.e., teaching experience in the petitioner’s school district. We are not unmindful that a school district may provide benefits in a collective bargaining agreement in excess of those provided by the statute. Pennsylvania Labor Relations Board v. State College Area School District, Pa. , 337 A.2d 262 (1975). What we hold here is that to enlarge on the statutory benefits, the agreement must do so in a clear and unmistakable manner and in such a way as to admit of a reasonable interpretation. It would have been easy enough to have stated in the collective bargaining agreement, if the parties had so intended, that credit must be given for teaching experience outside the petitioner’s school district and, in that event, it surely would have ex*260pressly limited it to experience in the public school system of Pennsylvania.
Inasmuch as we are holding that the collective bargaining agreement was not violated, it is not necessary to pass upon whether the term “by agreement” in Section 11-1142 of the Public School Code refers to an agreement with an individual or, as the arbitrator ruled, includes a collective bargaining agreement which would be paramount to any agreement with an individual, as we have here.
Accordingly, we enter the following
Order
Now, April 6, 1976, the appeal of petitioner is sustained, the award of the arbitrator dated October 6, 1975, as it related to Clara Battist and Margaret Smith, is reversed, and the grievances as to them are denied.

. No explanation was given for starting at step four rather than at step one. This may have been because the teacher had a master’s degree.